      Case: 1:18-cv-07983 Document #: 26 Filed: 03/08/19 Page 1 of 2 PageID #:135




                         UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


 KERRIE SHAW,

 Plaintiff,                                             1:18-cv-07983

 v.                                                     Honorable Charles R. Norgle, Sr.

 HOVG, LLC D/B/A BAY AREA CREDIT                        Magistrate Honorable M. David Weisman
 SERVICE; ESCALLATE, LLC; PENDRICK
 CAPITAL PARTNERS, LLC; AND
 EMERGENCY MEDICINE PHYSICIANS
 OF WILL COUNTY, LLC,

 Defendants.



                                  NOTICE OF SETTLEMENT

        PLEASE TAKE NOTICE that KERRIE SHAW (“Plaintiff”) hereby notifies the Court that

Plaintiff and HOVG, LLC D/B/A BAY AREA CREDIT SERVICE; ESCALLATE, LLC;

PENDRICK CAPITAL PARTNERS, LLC; and EMERGENCY MEDICINE PHYSICIANS OF

WILL COUNTY, LLC (collectively, “Defendants”) have settled all claims between them in this

matter and are in the process of completing the final settlement and dismissal documents. Upon

execution of these documents, Plaintiff will file an appropriate dismissal with the Court, dismissing

this action against Defendants with prejudice.

 Dated: March 8, 2019                                Respectfully submitted,

                                                     /s/ Daniel J. McGarry
                                                     Daniel J. McGarry
                                                     Whiteside & Goldberg, Ltd.
                                                     155 N. Michigan Ave., Suite 540
                                                     Chicago, IL 60601
                                                     (312) 334-6875
                                                     dmcgarry@wglawgroup.com
                                                     Attorney for Plaintiff
                                                 1
    Case: 1:18-cv-07983 Document #: 26 Filed: 03/08/19 Page 2 of 2 PageID #:136




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 8, 2019, I caused a copy of the foregoing document to be

electronically filed with the Clerk of Court using the CM/ECF system, which will be sent to all

attorneys of record.



                                                           /s/ Daniel J. McGarry




                                                2
